UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7210



JOHN DAVID MCBRIDE,

                                                   Plaintiff - Appellant,

             versus


COMMONWEALTH’S    ATTORNEY’S    OFFICE;   STATE   OF
VIRGINIA,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-172-3)


Submitted:    November 21, 2003            Decided:    December 12, 2003


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John David McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John David McBride appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See McBride v.

Commonwealth’s Attorney’s Office, No. CA-03-172-6 (E.D. Va. July

24, 2003).    We deny McBride’s motion for release and compensation

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2